Case 1:19-cr-00283-CMH Document 34 Filed 11/08/19 Page 1 of 1 PageID# 152



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VI
                                                   ri- L ""E
                         Alexandria Division

                                                                   -82019
                                                     3.
                                                          CLERitU.S. DISTRICT COURT
UNITED STATES OF AMERICA,                                   AL^NDRIA.VIRGINIA

V.                                      Criminal No. 1:19CR283


OKSANA VOVK,


                Defendant.




                                  ORDER


     This matter comes before the Court on the Defendant's

Motion to Dismiss Indictment and Motion to Suppress Statements

For the reasons stated from the bench, it is hereby

     ORDERED that the Defendant's Motion to Dismiss is DENIED,

and the Defendant's Motion to Suppress Statements is resolved.




                                        CLAUDE M. HILTON
                                        UNITED STATES DISTRICT JUDGE




Alexandria, Virginia
November g* , 2019
